Citation Nr: 0304055	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-08 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1941 to October 
1942.

The veteran initially appealed from a January 1999 decision 
of the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied claims of 
service connection for a low back disorder and a TDIU rating.  
In September 2000, the Board, after finding the claim of 
service connection for a low back disorder well grounded, 
denied on the merits that claim and denied the claim for a 
TDIU rating as a matter of law under Sabonis v. Brown, 
6 Vet. App. 426 (1994), because the veteran was not service 
connected for any disability.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2001, 
the Secretary of VA filed an unopposed motion to vacate the 
Board's September 2000 decision.  By a February 2001 order, 
the Court vacated the Board's decision in accordance with the 
unopposed motion and remanded the case to the Board for 
further action.  In August 2001, the Board issued a decision 
that determined that the veteran had submitted new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for a low back disorder, 
which had been previously denied by the RO in a final rating 
decision dated in January 1999, and remanded the veteran's 
appeal for further evidentiary development.  The case is once 
again before the Board for appellate review.


FINDINGS OF FACT

1.  A low back disorder was not shown during service, or 
within one year thereafter, and is not shown by credible 
evidence to be related to any incident of service.

2.  The veteran does not have any service-connected 
disabilities.

CONCLUSIONS OF LAW

1.  A low back disorder was neither incurred in military 
service nor aggravated by military service; and arthritis may 
not be presumed to have been incurred during military 
service.  38 U.S.C.A. § 1116 (West 1991); 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).

2.  The veteran is not eligible for assignment of a total 
rating for compensation purposes based on TDIU.  38 C.F.R. 
§ 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate the veteran's claims 
for service connection for a low back disorder and for a TDIU 
rating.  Although the Board's August 2001 Remand has no 
adjudicatory authority, this document served to inform the 
veteran and his representative that the Board was undertaking 
additional development in accordance with the VCAA and, in 
effect, notified the veteran of the evidence that VA would 
obtain, and the evidence the veteran was expected to provide 
in support of his claims.  In this context, the veteran and 
his representative were sent a VA letter dated in October 
2001, which specifically notified them of the information and 
evidence that VA would obtain and discussed the VCAA, VA's 
duty to notify the veteran about what information and 
evidence was needed to grant the benefits sought, what the 
evidence needed to show in order to establish service 
connection and a TDIU rating, and requested their assistance 
in obtaining the evidence necessary to support the veteran's 
claims.  In VA letters dated in June and July of 2002, they 
were also notified of what records VA had obtained and was 
unable to obtain on behalf of the veteran (including the 
request efforts undertaken by VA), what records the veteran 
should try to obtain, and that the veteran was ultimately 
responsible for providing the evidence needed to support his 
claims.  In addition, by way of all of the referenced 
letters, the statement of the case, and a November 2002 
supplemental statement of the case, they were notified of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf, the laws and 
regulations governing the veteran's claims, including the 
VCAA, and the reasons for the determinations made regarding 
his claims.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claims.

The record also reflects that VA has met its duty to assist 
the veteran in obtaining the evidence necessary to 
substantiate his claims.  VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of the available 
service medical records, including the reconstructed daily 
sick reports, and the post-service medical records, including 
VA and private hospital, clinical, outpatient, and 
examination reports, private medical statements, lay 
statements, and assertions made by the veteran and his 
representative in support of the veteran's claims.  There is 
no identifiable evidence that has not been accounted for and 
the veteran and his representative have been given an 
opportunity to submit additional evidence and written 
argument.  In this regard, VA sent letters and requests for 
information, dated between November 2001 and July 2002, 
requesting records of the veteran's treatment from Dr. Keith 
Thornton, Social Security Administration, Sheppard Air Force 
Base, and VA Medical Centers located in Tulsa, Oklahoma City, 
and Dallas; with Dr. Thornton providing no response, and the 
others responding that they had no records for the veteran.  
VA notified the veteran and his representative in writing in 
June 2002 that, although VA was assisting the veteran in 
obtaining records from the identified health care providers, 
it was ultimately his responsibility to ensure that VA 
received those records.  Moreover, in a November 2002 
supplemental statement of the case, the RO noted the 
unavailability of these records and the efforts made by VA to 
obtain such records.  The June 2002 correspondence and 
November 2002 supplemental statement of the case were sent to 
the veteran's last known address and were not returned as 
undeliverable.  The Board concludes that the veteran received 
adequate notice of VA's inability to obtain the requested 
medical records from the identified health care providers.  
Thus, the Board is satisfied that all facts pertinent to the 
veteran's claims for service connection for a low back 
disorder and for a TDIU rating have been properly developed.  
Therefore, after examining the record, the Board finds that 
no further assistance to the veteran is required because, as 
will be explained below, there is no reasonable possibility 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107.

Accordingly, under these circumstances, the Board's 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Service Connection Claim

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If 
arthritis is manifested to a degree of 10 percent within one 
year after separation from service, it may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2002).

Additionally, it is well to observes that the Board has the 
responsibility of weighing the evidence, including the 
medical evidence, for purposes of determining where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, Board is mindful that it cannot make its own 
independent medical determinations, and that there must be 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

As regards medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Thus, the Court has provided 
guidance for weighing medical evidence.  For instance, the 
Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  See Grover v. 
West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care profession al, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  In 
addition, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Also, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Lastly, a 
medical opinion based on an inaccurate factual premise is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
In short, the weight to be accorded the various items of 
evidence in this case is to be based on the quality of the 
evidence and not necessarily on its quantity or source.

In this case, the veteran contends that during service in 
1942 he injured his back, which required back surgery, and 
that he now has a low back disability as result of both the 
in-service injury and surgery.  In this regard, while the 
available service records, including the daily sick call 
reports, show that the veteran sought treatment on a number 
of occasions in 1941, and on one occasion in 1942, there is 
no indication from these same service records of the ailment 
for which the veteran received medical treatment on these 
occasions.  Crucially, the veteran's discharge papers 
specifically reflect, under the heading entitled "Physical 
condition when discharged," that his condition was "Good," 
without any reference to a back injury or surgery.  Thus, the 
evidence of record that is contemporaneous to the veteran's 
period of military service appears to indicate that the 
veteran had no back problems at the time of his discharge 
from service.

Next, the post-service treatment records, dated from November 
1971 to February 2001, indicate that the veteran's sequence 
of complaints and/ or treatment for low back pain, stiffness, 
and/or numbness as well as pain radiating into the legs, did 
not begin until July 1978.  (See VA treatment records dated 
in July 1978, August 1978, January 1983, March 1983, April 
1983, November 1986, January 1987, April 1987, May 1987, June 
1987, August 1987, December 1987, October 1987, March 1988, 
June 1988, January 1989, August 1989, August 1990, January 
1991, February 1991, March 1991, September 1991, June 1992, 
March 1992, March 1993, April 1993, May 1993, June 1993, July 
1993, February 1997, March 1997, July 1997, February 1998, 
and January 2001; VA lumbosacral bone scan dated in November 
1986; VA lumbosacral x-rays dated in January 1987; VA 
lumbosacral spine computerized tomography (CT) dated in 
January 1987; VA electromyographies (EMGs) dated in March 
1983 and March 1993; private treatment records from The 
Christ Hospital dated in February 1994, May 1994, and 
December 1994; The Christ Hospital lumbosacral spine magnetic 
resonance imaging evaluation (MRI) dated in July 1993, CT 
dated in December 1993, and myelogram dated in December 1993; 
private treatment records from William D. Tobler dated in 
December 1993, January 1994, February 1994, March 1994, May 
1994, July 1994, November 1994, December 1994, and January 
1995; and  VA examination dated in June 1997).  These records 
also show the veteran's pre and post operative care following 
back surgeries in 1989 and 1994.  Id.  The diagnoses included 
spinal stenosis, status post laminectomy, degenerative disc 
disease, degenerative joint disease, lumbosacral 
spondylolisthesis and spinal stenosis, and probable 
neurogenic claudication secondary to lumbar stenosis. 

As to the origins or etiology of the veteran's current low 
back disability, the Board notes that, in a January 1983 VA 
treatment record, the veteran reported a 40 year history of 
periodic low back pain.  In a May 1987 VA treatment record, 
the veteran reported a "long history of back pain" that has 
become worse in past year.  And, in August 1998, the veteran 
submitted a letter from a private chiropractor, Dr. Keith M. 
Thornton.  In that letter, Dr. Thornton stated that, 

I have been asked to give an opinion 
related to [the veteran] and a back 
surgery that he received while in 
service.  It appears that his file has 
been lost and the Veterans office has no 
record of his surgery (s).  After doing 
an examination on [the veteran], it is my 
opinion that he has had a number of 
surgeries over the years.  There is 
evidence of a very old scar in the soft 
tissue of the lumbar spine.  Although I 
could not give an exact date for the 
surgery, I can state that it is very 
probable that he did have spinal surgery 
while in the military.

Similarly, in July 1998, the veteran's wife indicated that 
she married the veteran in July 1946, approximately 4 years 
after the veteran separated from service, and thereafter 
stated that "I remember the scar from his operation while in 
the Air Force in 1941-42."  In a July 1998 letter from the 
veteran's sister, she stated that the veteran "was in the 
armed forces in the year of 1941 and 1942 [and a]t that time 
he had surgery on his back while being stationed at Shepard 
Field in Wichita Falls, Texas."

By contrast, the service department report that was prepared 
for the purpose of determining the veteran's physical 
condition at discharge documents no reference to any back 
symptoms, pathology, or treatment during service or at the 
time of the veteran's separation from active military 
service.  Moreover, as evidenced by the record, the post-
service medical data do not show the veteran's complaints, 
diagnoses, or treatment for any back disability until July 
1978 - over 35 years after the veteran's separation from 
military service.  (See VA treatment record dated in July 
1978).  While the evidence of record includes a number of 
hospital summaries, as well as initial assessments by private 
physicians that listed the veteran's medical history, none of 
the pre-1989 (i.e., before his first back surgery) summaries 
reflect that the veteran's medical history included back 
surgery in the 1940's.  (See VA hospitalization summaries 
dated in June 1976, July 1976, January 1978, June 1983, and 
May 1987; and private treatment record from Dr. Tobler dated 
in December 1993).  For instance, the pre-1989 lumbosacral 
spine x-rays, bone scan's, MRI's, and CT's did not note 
postoperative changes.  Similarly, a May 1987 VA treatment 
record, which reflects that the veteran was undergoing an 
orthopedic examination because of complaints of low back 
pain, did not refer by history to an earlier in-service back 
surgery.  Moreover, the orthopedist, despite palpating the 
veteran's back, did not note the presence of a scar, surgical 
or otherwise, in the area of the veteran's lumbosacral spine.  
In a similar manner, the medical records surrounding the 
veteran's 1994 back surgery only reflect one earlier back 
surgery. 

The first time that a medical record documents the veteran's 
assertion that he had injured his back in military service is 
in June 1997, at a VA examination- at a time in which the 
veteran was seeking VA compensation.  In addition, while 
treatment records from before the veteran's first post-
service back surgery (the records show the veteran had two 
post-service back surgeries - 1989 and 1994) noted 
complaints, diagnoses, or treatment for low back injuries 
dating back to approximately 1985, none of the records noted 
either a postoperative back scar or a history of an in-
service back injury with subsequent surgery.  (See, for 
example, VA treatment records dated in November 1979, January 
1983, and May 1987).  Furthermore, while the RO wrote Dr. 
Thornton in order to obtain copies of his medical records, so 
as to ascertain the basis on which he founded the above 
opinion, he did not reply to the RO's post-remand request for 
information.

As discussed above, in assessing the probative value of the 
medical evidence of record, the Board is not required to 
accept a doctor's opinion that is based upon the appellant's 
recitation of medical history, or that is made without first 
a review of the record on appeal.  See Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995); Grover v. West, 
12 Vet. App. 109, 112 (1999); Miller v. West, 
11 Vet. App. 345, 348 (1998); Owens v. Brown, 7 Vet. App. 429 
(1995).  As such, the Board does not accept Dr. Thornton's 
opinion as to the origins or etiology of the veteran's 
current low back disability.  This is so because, given the 
totality of evidence as discussed above, Dr. Thornton's 
opinion was clearly made based on the veteran's recitation of 
medical history as opposed to a though review of the 
veteran's medical history and records.  Id.  Specifically, 
while Dr. Thornton opined that the veteran had a "very old 
scar" caused by back surgery in the 1940s, there was no 
objective evidence of a scar at the May 1987 orthopedic 
examination.  Similarly, the medical histories taken at all 
of the veteran's pre-1989 hospitalizations and initial 
private evaluations, including information gathered at the 
time of the veteran's January 1989 laminectomy, did not note 
any earlier in-service back surgery and/or post operative 
scarring on the veteran's lumbosacral spine- they do, 
however, refer to post-service back injuries starting in 
1985.  In fact, the first time that the medical evidence 
shows the veteran's claim that he had injured his low back 
while in military service was after he filed his initial 
claim for compensation.  (See June 1997 VA examination 
report).

The Board understands the inherent difficulty with this 
claim.  The veteran's service medical records have been 
presumed destroyed and most of them are unavailable.  
However, the available service medical records, including the 
service department report of the veteran's physical condition 
at discharge, support a finding of "good" health at service 
discharge, without any mention whatsoever of a back injury 
that may have required surgery.  Moreover, the RO has 
obtained a considerable volume of VA and private medical 
records dating from 1977.  These records are devoid of 
credible medical evidence linking any current low back 
disability to the injury the veteran purports to have 
sustained while in service.

In addition, while a review of the evidence of record shows a 
diagnosis of arthritis of the lumbosacral spine in 1987, as 
verified by radiological examination, the presumptions found 
at 38 C.F.R. §§ 3.307, 3.309 cannot aid the veteran in 
establishing a claim for service connection, because the 
first diagnosis of this disease process does not appear in 
the record until many years after the veteran's last period 
of military service.

The remaining evidence on which the veteran relies to support 
his claim of service connection for a low back disorder is 
the lay statements from the veteran, his wife, his sister, 
and his representative.  While they are competent to describe 
visible symptoms or manifestations of a disease or disability 
during and after service, see Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom), none of them were shown to be competent to 
provide a medical opinion.  See, e.g., Bostain v. West, 
11 Vet. App. 124 (1998); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Moray v. Brown, 5 Vet. App. 211 (1993) (persons 
without medical expertise are not competent to offer medical 
opinions); Espiritu v. Derwinski, supra.  As such, the Board 
finds that the May 1987 VA treatment record, as well as the 
veteran's pre-1989 hospitalizations and initial private 
evaluations, provides very strong evidence that prior to 1989 
there was no earlier low back surgery with post operative 
scaring on the lumbar spine.  These facts cast very strong 
doubt on the veteran's assertions that he had an in-service 
back surgery with a residual scar.  Therefore, the Board 
finds that these lay statements have limited probative and 
evidentiary value.

For these reasons, the Board finds that the veteran's current 
back disability was not incurred in or aggravated by service.  
The Board has determined, therefore, that the preponderance 
of the evidence is against the veteran's claims for service 
connection for a low back disorder.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The appeal is denied.

In making this determination, the Board must emphasize that 
the medical evidence of record, to include the available 
service department medical records, does not show that a low 
back disability was present during his period of military 
service, or that arthritis of the lumbar spine was manifested 
within the requisite (one-year) presumptive period.  
Moreover, as confirmed by available service department 
evidence, to include the report of the veteran's physical 
condition at discharge, the veteran was not found to have 
complaints, symptoms, or treatment referable to a low back 
injury, to include back surgery, during service or at that 
time of his separation from military service.  In addition, 
the post-service medical records further confirmed that the 
veteran was initially diagnosed with a low back disability 
many years after his discharge from service, and documents no 
reference to any back surgery prior to 1989.  As aptly noted 
by the record, the credible medical evidence supports the 
conclusion that the veteran's current low back disorder was 
neither incurred in nor aggravated by service.  Thus, given 
the particular facts in this case, the Board finds that 
additional medical inquiry would be a futile effort because 
the evidence of record, specifically that which is 
contemporaneous with the veteran's period of service, 
establishes that there is no reasonable possibility that such 
assistance would aid in substantiating the veteran's claim.  
Therefore, a VA medical examination and opinion need not be 
obtained.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(c)(4).



III.  TDIU Claim

"Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to follow a substantially gainful occupation as a 
result of service-connected disabilities."  38 C.F.R. 
§ 4.16(a) (2002) (emphasis added).  In the present case the 
veteran is not service-connected for any disability, and; as 
such, he is not eligible for a TDIU rating.

Where the law and not the evidence is dispositive of a 
veteran's claim, the claim should be denied because of the 
absence of legal merit or lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the claim for a TDIU rating must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

